Knowlton, J.
This case was heard on the bill and plea, the facts set out in the plea being taken as true. Perkins v. Nichols, 11 Allen, 542. American Carpet Lining Co. v. Chipman, 146 Mass. 385.
It appears from the plea that all the matters stated in the present bill have been heard on other bills between the same parties or their privies, arid that after decisions on the merits and the failure of the plaintiffs in those suits to avail themselves of their rights as determined and defined by the court, final decrees were entered dismissing the bills, with costs for the defendant. These decrees effectually foreclosed the mortgages. The decrees fixing a time within which the plaintiffs might redeem were in proper form, and on the failure of the plaintiffs to pay the amounts due within the time prescribed, their rights to redeem were lost. Stevens v. Miner, 110 Mass. 57. Dennett v. Codman, 158 Mass. 371, and cases cited. The former adjudications are, therefore, a complete bar to the present suit.
The contention that the defendant, by advertising the property under the powers of sale in several mortgages, has opened the foreclosure, is not well founded. By the decrees in former suits his title became absolute, and nothing has been done by either of the parties which changes his relation to the other, or which affects his legal rights. Beeree affirmed.